 OIn the Matter of THE LAREDO DAILY TIMESandLAREDO TYPOGRAPHICALUNION No. 778Case No. 16-C-1019.Decided September 22, 1944DECISIONANDORDEROn April 26, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in, and was engaging in, certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in a copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report.The Board has reviewed the rulings on motions and on objections tothe admission of evidence made by the Trial Examiner at the hearing,and finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report, the exceptions,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, except insofaras they are inconsistent with our findings and order hereinafter setforth.We agree with the conclusion of the Trial Examiner that on Novem-ber 27, 1943, the respondent discriminatorily discharged Serna, and wefurther find that the respondent, at various times thereafter, discrimi-natorily denied him reinstatement, in violation of Section 8 (3) ofthe Act.We also concur in the Trial Examiner's conclusion that the respond-ent, following its reinstatement of Serna on January 21, 1944, dis-charged him on March 6, 1944, and we further find that the respondentthereafter refused to reemploy him, all for the reason that he filed orcaused to be filed charges under the Act alleging that his dismissal onNovember 27, 1943, was discriminatory.The record discloses, and wefind, that on March 4, 2 days after the respondent received a copy ofthe complaint alleging that Serna's discharge on November 27 wasdiscriminatory, together with a Notice of Hearing thereon, the re-58 N. L. R. B, No. 89458. THE LAREDO DAILY TIMES459spondent attempted to induce Serna to sign a statement to the effectthat he would not proceed further against the respondent in that caseand would not appear at the hearing.' Serna refused to sign thatstatement.On March 6, the next work day, President Allen repeatedthe respondent's request that Serna sign the statement, and Allen indi-cated to Serna that if he refused to do so he could consider himselfdischarged.2Serna thereupon proceeded to leave the plant.As hewas walking out, Allen asked him to return, but Serna refused to do so.In view of the last-mentioned circumstance, the respondent urges thatSerna voluntarily quit his employment and -was not discharged, andthat it therefore committed no violation of the Act.We find this con-tention to be without merit.As Serna himself testified, Serna didnot return to the plant after March 6 because the respondent made itunmistakably clear to him that he could continue in its employ onlyif he signed the afore-mentioned statement.That such a conditionwhich is clearly illegal, was attached to Serna's employment, is evi-denced not only by Allen's afore-mentioned conduct in indicating toSerna that-he was-discharged for refusing to sign the statement, butby subsequent events as well.Thus, on the same day March 6 thatSerna left the plant, Allen sent him a letter which, while reciting thatSerna had not been discharged that morning, contained an attemptedjustification of Serna's dismissal on November 27, and specificallyrequested Serna to straighten out "with our bookkeeper, Mr. Pena"the matter of the Board's claim "that we owe you for the time you werenot here," concluding with the statement that "we are not replacingyou until you have had time to consult with your union and the NationalLabor Relations Board."Also, on the following day, March 7, Fore-man Rodriguez, Bookkeeper Pena, and Press Foreman Watt calledon Serna at his home, and while they too told Serna that he had notbeen discharged, they sought to persuade him to sigii the afore-men-tioned statement.So far as the record discloses, Serna was at no timeadvised by the respondent that he could return to its employ withoutsigning that statement.THE REMEDYThe respondent in effect contends that Serna should be denied backpay for the periods following his two discharges, during which he wasunemployed, on the ground that he wilfully incurred a loss of earningsby failing to register with the United States Employment Service orto make a reasonable effort to obtain other employment during thoserwe creditSerna's versionof the contents of that statement,Serna having impressedus, ashe did the Trial Ecaniinei, as a ti ustworthv witness2Accoidingto Serna'stestimony, which we credit, Allen said to Serna thatif he did notsignthe statement, "thereis thedoor "Upon the entire record, including the fact thatAllen didnot impressus as completely trustworthy witness, we do not ci edit Allen's testi-uiony that lietold Serna, before the latter left the plant on March 6, that he was not concerned about Serna's failure to sign the statement. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiods.3In view of the circumstances set forth below, we do notbelieve that Serna was guilty of a wilful incurrence of a loss of earn-ings for the periods in question, and we shall accordingly proceed withour usual back-pay order.As for the 8-week period following the first discharge e4 it is clearthat during that period, the respondent led Serna to believe that hemight be reemployed, and that Serna made repeated efforts to obtainsuch reemployment.Thus, on November 27, the day of his discharge,President Allen advised Serna that he would be recalled as soon asAllen had an interview with some of the employees.About 2 weekslater, Serna, relying upon Allen's afore-mentioned advice, appliedfor reinstatement, and was offered reemployment on condition that heresign from the Union. Serna decided to consider that offer and soinformed the respondent.Approximately 2 weeks later, Serna againapplied for reinstatement, and again the respondent conditioned itsoffer of reemployment upon his withdrawal from the Union.Withinthe following 2 weeks, Serna and representatives of the Union con-sidered ways and means of securing Serna's reinstatement, and theunion representatives finally notified the respondent that Serna hadresigned from the Union. Shortly thereafter, Serna was reinstated.In addition to the foregoing, the record discloses that during theperiod in question following his first discharge, Serna applied for aposition with- another company. In view of all the circumstancesoutlined above, we do not believe that Serna wilfully incurred a lossof earnings during that period.With respect to the 12-day period between Serna's second dischargeand the last day of the hearing herein, Serna testified that he did notseek new employment during that period because he expected to bereinstated within a short time following that discharge. In view ofthe "respondent's conduct following his second discharge, as previ-ously outlined, as well as the fact that the respondent had reinstatedhim after his first discharge, Serna's expectation in this regard wasnot without warrant and, according to a statement by the respondentin its exceptions to the Intermediate Report, Serna was in fact rein-stated 5 days after the close of the hearing herein.But even in theabsence of special circumstances justifying Serna's belief that therewas a. likelihood of his being reinstated within a short time followinghis second discharge, we would not deny Serna back pay for the periodin question. It is not unlikely that an employer, upon reconsiderationon his own motion, or upon negotiation with him by the dischargeeor the latter's representative, will decide, within a reasonable time3 SeeMatter of The Ohio Public Service Company,52 N L a n 7254This is the period from November 27, 1943, the date of Serna's first discharge,to Janu-ary 21, 1944, the date on which he vas reinstated THE LAREDO DAILY TIMES461following dismissal, to reinstate a dischargee.We are therefore ofthe opinion that, absent special circumstances, a discharges shouldbe allowed a reasonable period following his dismissal during whichhe should not be required to seek other employment which, if offeredand accepted, would result in unnecessary dislocation if he decided toavail himself of a later offer of reinstatement by his former em-ployer.We believe that 12 days, which is the length of time involvedherein, can hardly be regarded as an unreasonable period for thispurpose.In view of all of the foregoing, we find that Serna did notwilfully incur a loss of earnings during the period following hissecond discharge.5ORDERUpon the entire record in the case, and pursuant to Section 10, (c)of the National Labor RelationsAct, the National LaborRelationsBoard hereby orders that the respondent,The Laredo Daily Times,Laredo, Texas, and its officers,agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Laredo Typographical UnionNo. 778, aff=iliatedwiththe InternationalTypographicalUnion, or inany other labor organization of its employees,by discharging orrefusing to reinstate any of its employees, or otherwise discriminatingin regard to their hire or tenure of employment,or any term or con-dition of their employment;(b)Discharging,refusing to reinstate,or otherwise discriminatingagainst any of its employees because they have filed or have causedto be filed charges under the Act;(c) In any other manner interfering with, restraining, or coercingits employees in the exerciseof the rightto self-organization, to formlabor organizations,to join or assistLaredo Typographical UnionNo. 7i 8, affiliatedwith theInternationalTypographical Union, or anyother labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activities, forthe purposes of collectivebargainingor other mutual aid or protec-tion, as guaranteed in Section7 of 'the Act.2.Take thefollowingaffirmative action which the Board findswill effectuate the policies of the Act :5Since the hearing herein closed onMarch 18, we haveno evidenceconcerningany wil-ful incurrence of a loss of earnings fromthat (late untilMarch 23,when,according to theafore-mentioned statement by the respondent in its exceptions to the Intermediate Report,Serna was reinstatedIn any event,the recorddiscloses that on Maich 18, counsel forthe respondent stated at the hearing,at which Serna was present,that the respondentmight reinstate Serna atter the close of thehearingwith thisexpectation of early reem-ployment by the respondent, Serna, even assuming that hmade no effort to seekemploy-ment elsewhere during the5-dayperiod in question,could hardlybe saidto have beenguilty of a wilful incurrence of a loss of earnings during that period. 462DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Offer to Apolonio Serna immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority and other rights and privileges; 6(b)Make whole Apolonio Serna for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money- equal to the amount which henormally would have earned as wages from November 27, 1943, thedate of his first discriminatory discharge, to January 21, 1944, thedate on which he was reinstated, and from 'March 6, 1944, the date ofhis second discriminatory discharge, to the date of the respondent'soffer of reinstatementj less his net earnings during such period;(c)Post immediately in conspicuous places at its premises in Laredo,Texas, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating : (1) thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), and (c) of this Order;(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) that the respondent'semployees are free to become and remain members of Laredo Typo-graphicalUnion No. 778, affiliated with the International Typo-graphicalUnion, and that the respondent will not discriminateagainst any employee because of membership in or activity on behalfof that organization, or because he has filed or caused to be filedcharges under the Act;(d)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the elate of this Order, what stepsthe respondent has taken to comply herewith.Mrc. GEI;ARD D. REILLY tool: no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMessrsElmer DavisandGlennL Moller,for the BoardMr. RobertS. Phelps,of Lai edo, Texas,for the respondentMr. Juan J. Guerr ei o,of Laredo,Texas, for the Union.STATEMENT OF THE CASE -Upon an amended charge duly filed on February 21, 1944, by Laredo Typo-graphical Union No. 778, affiliated with the Inteinational Typographical Union,herein called the Union, the National Labor Relations Board, herein called theOAs already indicated, the respondent, in its exceptions to the Intermediate Report,states that 5 digs alter the close of the heating herein, Serna was reinstated to the posi-tionwhich he held on March 6, 1944However, since we have no evidence concerningSerna s reinstatement, or its teims, we are entering our usual order requiring that Sernabe reinstated to his former or substantially equivalent position, without prejudice to hisseniority and other rights and privilegesIt the respondent has already taken actionwhich would constitute compliance with the terms of such order, Serna's back pay will runup to the date ofsuch compliance.See footnote6,supra- THE LAREDODAILY TIMES463Board, by the Regional Director for the Sixteenth Region (Fort Worth, Texas),issued its complaint dated March 1, 1944, against The Laredo Daily Times, Laredo,Texas, herein called the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices, affecting commerce, within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the complaint,accompanied by notice of hearing thereon, were duly served upon the respondentand the UnionWith respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance: (1) that from about November 15, 1943, the re-spondent, through its officers, agents, and employees, namely William P. Allenand Guadalupe Rodriguez, has disparaged and expressed disapproval of the Union,warned and threatened its emploi ees to refrain from assisting, joining or rem:dn-ing members of the Union ; stated to its employees that if they engaged in unionor concerted activities their employment would be terminated; and required, asa condition of employment, that they abandon or resign their membership in theUnion; (2) that on or about November 27, 1943, the respondent dischargedApolonio Serna and, from that date to January 21, 1944, refused to reinstate him;that the respondent reemployed Serna on or about January 21, 1944, and againdischarged hum on or about March 6, 1944, and thereafter refused to reinstatehim, because he joined or assisted the Union or engaged in other concerted activi-t_es for the purposes of collective bargaining or other mutual aid or protection,and/or because he filed charges or gave testimony pursuant to the Act; and (3)that by the foregoing acts, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe ActPursuant to notice, a hearing was held on March 16, 17. and 18, 1944. at Laredo,Texas, before W. 1'. Wcbb, the Trial Examiner duly designated by the ChiefTrial ExaminerThe Boai d and the respondent were represented by counseland the Union by its Secretary and Treasurer.All parties participated in thehearingFull opportunity to be heard, to examine and cross-exanune witnessesand to introduce evidence bearing upon the issues, was afforded all parties.At the beginning of the hearing lie respondent filed its answer in which itadmitted certain allegations of the complaint in respect to its business, and thatitdischarged Apolonio Serna on or about November 27, 1943, but denied allmateimal averments of the complaint relating to the unfair labor practices.At the beginning of the hearing, Board's counsel moved to amend the complaintto include the allegation that the respondent had also discharged ApolonioSerna on March 6, 1914, thereby violating Section 8 (4) of the Ac_. The motionwas granted by the Trial E 'aminer without objectionThereupon the respond-ent's counsel moved to amend the respondent's answer to deny the aforesaidamended allegation.The motion was granted by the Trial Examiner wi houtobjection.At the conclusion of the hearing a motion by Board's counsel to conform thepleadings to the proof in respect to minor inaccuracies regarding dates, thespelling of names and other matters not related to the fundamental issues, wasgranted by the Trial Examiner without objectionAt the conclusion of the hearing, counsel for the respondent moved to dismissthe complaint in its entiretyRuling on this motion was reserved It is nowdenied by the undersignedOpportunity to argue orally before the Trial Examiner at the conclusion of thehearing, and to file briefs with the Trial Examiner was waived by the part:esUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following: 464DECISIONS..-OF NATIONAL LABOR, RELATIONS BOARD-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENToThe respondent, The Laredo Daily Times, is a Texas corporation, having itsprincipal office and place of business in Laredo, Texas, where it is engagedin the publication, sale and distribution of a daily and Sunday newspaper, knownas The Laredo Daily Times It is the only daily newspaper published in Laredo.The daily edition has a circulation of approximately 12,000 copies, and theSunday edition about the same. It is published in both English and Spanish andis distributed. in Texas and Mexico, about one third of the copies going to Mexico.--Advertising material is received from business concerns in Mexico and Statesother than the State of Texas. The respondent is a member of the AssociatedPress and uses its wire reports. It also uses feature articles supplied by News-paper Enterprise Association of Cleveland, Ohio, and United Feature Syndicate,Inc.The respondent procures approximately 90 percent of its paper fromCanada, which amounts to about $2,000 a month in value. The respondent admitsfor the purpose of this proceeding, that it is engaged in commerce within themeaning of the Act. The respondent normally employs approximately 25 em-ployees.W. P. Allen is president and general manager, and owns practicallyall of the stock of the respondent.II.THE ORGANIZATION INVOLVEDLaredo Typographical Union No. 778, affiliated with the International Typo-graphical Union, is a labor organization admitting to membership employees of,the respondent.III.THE UN: ,'AIR LABOR PRACTICESA. The discr4manatory discharges of Apolonio Serna on November 27, 1943, andMarch 6, 1944; interference, restraint, and coercion1.The discharge of November 27, 1943The predecessor of the Union began its organizational campaign in Laredo,Texas, about June or July 1942. It was known as "Labor Group of GraphicArts."In.September 1943, this group became affiliated with the InternationalTypographical Union, and Local 778 was established.The Union has a contractwith the South Texas Citizen, a local weekly newspaper, but its efforts to organizethe respondent's employees have resulted in little or no successNone of themjoined the Union, except Apolonio Serna.This employee had worked for therespondent, all told, about 6 years up to the time of his first discharge onNovember 27, 1943His job was setting up forms for advertisements. Serna isaMexican, but has some knowledge of English.He joined the predecessor ofthe Union in 1942, a fact which became known to the respondent. He was elected"Segundo Vocal," of the Union, which means second trustee or director. Sernasolicited some of the respondent's employees to join the Union but with nosuccess.On November 26, 1943, the day before his first discharge, a groupphotograph appeared in the South Texas Citizen.The group consisted of arepresentative of the International Typographical Union and 15 members of LocalNo. 778, one of whom was Serna. None of the others, appearing in this photograph,was an employee of the respondent. Although offered to the respondent for publi-cation, Allen refused to use it.Copies of the South Texas Citizen were receivedregularly by therespondent. THE LAREDO DAILY TIMES465On Saturday, November 27, the next day after the photograph was published,Guadaloupe Rodriguez, ono of the respondent's foremen, summarily and withoutwarning gave Serna his check and said to him "This ceases your employment."Serna left the plant and on his way down town met President Allen. Allentold him that he had less work in the plant and less pages in the newspaper, butthat he was going to have an interview with some of the employees, and thathe could then come back to work.Serna returned to the plant about 2 weeks after his discharge and had a con-versation with Foreman l odrignczThe latter patted Serna on the back andsaid to him, "Mr. Allen ingiured about you and asked me whether or not you-were-working."Serna replied that he had not been working.Rodriguez said, "Verywell, there is one thing, you have got work here, you have got employment here,but cease to be a member' of the union . . . Mr. Allen has been very good to us.. . You have got to eat,, you have got a family . . . It is up to you whetheryou want to work or not." Rodriguez also told Serna that the Union would nothelp him. Serna told Rodriguez that he would think it over. About 2 weekslater, , that is about January 1, 1944, Serna again went to the plant and sawForeman Rodriguez. The latter said to Serna "What have you decided, have youmade up your mind?" Serna replied that he was willing.to work, but that hebelonged to the Union.Rodriguez replied that he was leaving it up to him,and told him that he had instructions from Allen to tell him, that if he wouldgive up the Union, he could come back to work"—According to the testimony of Eduardo Rodriguez and Juan Guerrero, whichis credited by the undersigned, at a meeting of the Union on tiunday, January16, 1944, it was resolved by the members that information would be given outthat Serna was no longer a member of the Union. The purpose of this resolutionwas to secure- Serna's reinstatement by the respondent.On that same day,Eduardo Rodriguez and Juan Guerrero, togethe>; with two others, went overto Nuevo Laredo, Mexico, which is just across the river from Laredo, Texas, andmet Juan Bazaldua, the respondent's Spanish Editor, in charge of the Spanishsection and a supervisor.Over a glass of beer, Rodriguez told Bazaldua thatSerna was no longer a member of the Union. Bazaldua replied that most of therespondent's employees were afraid or "really were not game," and that prob-ably the respondent would reinstate Serna, since he had been discharged becauseof his union membership.'On Januaiy 20, the respondent sent for Serna.He went to the plant andtalked to Allen, with Foreman Rodriguez acting as interpreter.Allen askedhim if he wanted to work and Serna replied that he did. Foreman Rodriguezthen said to Serna, "Let's dedicate ourselves, let's devote ourselves fo work and'These findings are based upon the credible testimony of Serna.ForemanRodriquezdid not specifically deny these facts.Ile testified that he told Serna that Allen had saidbusinesswas "picking up" and if it kept up Serna could have his job back, but that nothingwas said aboutthe Union.The undersigned credits the testimony of Serna.2Eduargo Rodriguez was president of the Union and a foremanat the South TexasCitizen plant.Juan Guerrero was secretary-treasurer of the Union.sBazaldua admitted that he met Rodriguez and the others in Nueva Laredo,on Sunday,January 16, and that they talked, but it was not it topic of interest.We were justtalkingthere in the saloon about work and war news."He denied that anything was said aboutSerna.The undersigned was not favorably impressed with the testimonyof Baz'ildua andfindsthat he mctide the statements substantially as testified to by EduardoRodiiguiz andGuerrero.Bazaldua further testified that he had seen Rodriguez at Nuevo Laredo, Mexico,on a number of occasions, but that Rodriguez had never before orsince the meeting onSunday; January 16, asked hint to have a glass of beer.609591-45-vol. 58-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou just keep out of this union proposition, this union acquaintance, let's getdown to work." ' Serna went back to work the next day, at his old job.2.The discriminatory discharge of March 6, 1944On Thursday, March 2, 1944, the respondent received the complaint andnotice of hearing thereon 5On Saturday, March 4, Allen told Serna, in the-presence of Foreman Rodriguez, Jimmie Watt, press foreman, and Pena thebockkeeper, the latter and Rodriguez acting as interpreters, that there wasriot sufficient work to justify keeping him.Allen showed Serna a lot of booksand figures, and finally asked Serna if he owed him anything. Serna repliedthat he did not.Allen then said to Serna, "Haven't you filed a complaint againstwe or The Laredo Times?" Serna replied that he had not. Allen then said"Well, if you have not filed such a complaint, are you willing to sign a letterfor me?" Serna agreed, and Allen instructed Pena to write the letter and toldhim what to put into it. It was then lunch time, and Serna said that he wouldcome back.About 3.00 p. in. that day, Serna returned to the plant and sawRodriguez.T.ie latter asked S crna if he had signed the letter. Serna re-plied that he had not.Rodriguez then tock Serna over to the desk, showed himthe letter, translated it into Spanish, gave Serna a pen and told him to sign it.The letter was typewritten in English and was addressed to Dr. Elliott, theReg.onal Director.Serna locked over the letter and refused to sign it.Theletter, according to Serna's testimony, referred to Paragraph 5 of the Com-plaint eAs to the text of this letter, Serna testified as follows :I recall this in which the letter stated that I would agree not to appear inany court at any time; by that I mean that we were not to come to no hear-ing or no procedure would be taken as we are doing now . . . That was one ofmy reasons for not signing it, when he [Foreman Rodriguez] explained tome that I was not to appear against The Loredo Times or Mr. Allen in anycourt.That is one of the outstanding points that I understood.When Serna refused to sign the letter, Foreman Rodriguez said to him "Youagreed to sign this letter for Mr Allen, . . . If you do not sign this letter, youdo not realize just in what sort of a mess you are getting into." ''This finding is based upon the credible testimony of Serna, whom the undersignedfound to be a stiaightfoiwaid and truthful witness.Foreman Rodriguez testified thatthe respondent reinstated Serna because they had a lot of work to do and could not getanyone in town.Under date of March 1, 1944, the Regional Director wrote the respondentas follows:THE LAREDO DAILY TIMES,Laredo, TexasRe The Laredo Daily Times, Case,No. 16-C-1019:MY DEAR MR. ALLEN : We ai a enclosing copy of Complaint and Noticeof Hearing inthe above-entitled matterOur obj-ct is always to avoid the procedureof hearingwhere possible.Should you be disposed to contact us prior to the date of the hearingfor,the purpose of adjusting the matters made the subject of the enclosed instrument,in compliance with the National Labor Relations Act, we should be happy to have youcall upon us.Sincerely,(Signed)EDWIN A. ELLIOTT,"1)0RegionalDirector.9Paragraph 5 of the Complaint states "Respondent did discharge and refuse or fail toreinstate the said Apolonlo Serna for the reason that he'joined or assisted the union orengaged in other concerted activities foi the purpose of collective bargaining or othermaterial aid, or protection."7These findings are based upon the credible testimony of Sei naRodriguez denied havingmade this statement to Serna.The undersigned does not credit his denial and finds thatliemade the statement substantially as testified to by Serna. THE LAREDO DAILY TIMES467Serna told Rodriguez that he would see that President of the Union aboutwhether he should sign the letter or not.With the foreman's permission, Sernathen left the plant, but returned later in the day.He saw Pena and Watt, bothof whom urged him to sign the letter. Serna again refused. On the followingMonday morning, March 6, Serna reported for work as usual. After he hadbeen at work about 15 minutes, Allen and Pena came to his department. Pena,interpreting for Allen, said to Serna, "You have no reason why you shouldnot sign this letter. If you do not come to some agreement as Mr. Allen hasstated, there is the door."According to Serna, Allen was angry and excitedand used some profanity, which was not interpreted by Pena. Serna under-stood from what Allen said, that if he did not sign the letter, he was discharged.Serna went outside.Serna's credible testimony as to what then happened is asfollows :I started out and as I was right at the door, Mr. Allen called me backand I told him I would not return to talk to him because I was worried andbecause he was mad, that is why I would not go back. As I was goingout,Mr. Guadalupe Rodriguez, the foreman, was coining in, and then bothMr. Rodriguez and Mr. Allen called me back, and inasmuch as 1 was out-side, I proceeded on to my home. That was all.On the same day, Allen wrote Serna a letter reciting the history of Serna'semployment and endeavoring to justify the respondent's actions toward Serna,but it did not state that Serna would not be required to sign the above-,described letter.Serna did not return to work and, at the time of the hearing,had not been reinstated.3.Conclusion as to the discharges and interference, restraint, and coercionIn the respondent's answer, signed by Allen, it is contended that Serna wasdischarged on November 27, 1943, because ' the seasonal increase of the businesswas expected and had not materialized." It further contends that Serna wasoffered, but refused, reemployment about two weeks later.At the hearing, witnesses for the respondent gave confused, contradictoryand evasive testimony as to the actual discharge and the respondent's allegedreasons for it.Foreman Rodriguez testified- that he discharged the employee.President Allen testified, "I called him in there and discharged him."Rod-riguez at. first gave as one of the reasons for discharging Serna, "he was thenewest man there." Shoitly thereafter Rodriguez admitted that Serna hadmore seniority than Castillo, another employee doing the same sort of work,who was not discharged. Allen testified that he discharged Serna:Because I had an overdraft at the bank for about $2,000 00 which my booksreflect, and I was having a faster loss in business than I expected.Allen further stated, however, that he had not needed Serna during the entireyear of 1943, and admitted that he had been overdrafted at the bank "sincethe beginning of the summer."Allen gave no reasonable explanation as towhy, if poor business and a bad debt, both of long existence, were the realreasons for Serna's discharge, the decision to dismiss the employee was sud-denly made on November 27. Nor do the reasons for the discharge advanced bythe respondent bear scrutiny in the light of immediate subsequent events.Almost immediately after Serna's dismissal another employee was hired totake his place.'As found above, about two weeks after the discharge Sernawas offered his job back if he would drop the Union. He rejected this condition.8Allen stated, "Aboutthe first ofDecember." 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner is convinced and finds that there is no merit in the con-tention, of the respondent that Serna was discharged on November 27 becauseof business decline and a bad debt.Serna was the only union member in the respondent's plant. The respondentknew that Serna was a member of the local group which was the predecessorof the Union, chartered by the International late in September 1943.As notedabove, the Union endeavored to have the respondent publish a photograph ofunion members and officers, including Serna, but the Union president was toldby the Spanish Editor that Allen refused permission.On November 23, 1943,'the picture was published by the respondent's weekly competitor, the SouthTexas Citizen.On the next day Serna was summarily discharged. In mid-'December and again early in January Serna was, in effect, offered reinstatementby R :driguez upon the condition that he ceasehis unionmembershipOn Janu-ary 16 the Spanish Editor was told that Serna had dropped such membership.Four days later the respondent sent for the employee, and reinstated him withoutasking himifhe still belonged to the Union, but with the admonition that he"keep out ofthis union proposition."The Trial Examiner concludes, and finds, that Serna was discharged onNovember 27, 1943, because of his union membership and activity on behalf oftnat organization.The answer contends that Serna was not discharged on March 6, but thathe left his work voluntarily although urged to remain.The testimony of therespondent'switnessesas to the events of March 4 and 6 are likewise confusedand contradictory.The document which, as found above, Serna was told tosign or"there is the door", was not produced by the respondent.During thehearing counselfor the respondent stated that Allen had informed him thathe had torn it up and thrown it away. Allen, however, testified that he neversaw it, and did not know who it was addressed to.He insisted,nevertheless,that it was nothing but a "memorandum receipt," and that he suggested Sernasign it to settle the case which, he said, "the Labor Relations Board say we mustsettle:"Bookkeeper Pena, who typed the document, was.not called as a wit-ness.ForemanRodriguez, who translated the text of the document into Spanishfor Serna,was vague and uncertain in his testimony concerning the nature ofits contents, and the Trial Examiner can place no reliance upon his statementthat the "letter" only contained an agreement that Allen did not owe Sernaany money. Foreman Watt's testimony as to the documentwas somewhat moreexplicit, and substantially corroborated Serna's testimony on the point.Watttestified that Allen, with the "paper" on the desk before him, asked Serna"why this complaint against him," but that all lie could recall of the contentswas : "I,so-and-so, haveno claim againstthe Laredo Times."Allen's account of Serna's leaving the plant on March 6 is, in substance,as follows.He told the employee that he did not care about his not having.signed the "receipt" on the preceding Saturday, but insisted that he go overto the bookkeeper and "tell him how much we owe you." In about five minutesSerna camefrom the back of the plant, with his bicycle, "came barging throughand about half knocked the door down . . . and went through another oneand almostknocked it off."He "hollered" and asked Serna to stop, but theemployee declared, "No, I am going."Rodriguez testified that Serna was just leaving the plant when he came in,that he asked the employee what the matter was, but that Serna only replied,"No," and kepton going.It is plainthat the testimony of neither Allen nor Rodriguez providesreason-able Support for the respondent's contention that Serna quit his job voluntarilyon March 6. The Trial Examinerfinds no meritin the contention.., THE LAREDO DAILY TIMES469On the other hand, the circumstances described in the findings above, whichare undisputed by Pena, established beyond doubt that Serna was given hischoice, by Allen through Pena, of signing a release absolving the respondentfrom responsibility under the Act for his previous discharge, or of leaving hisemployment.The Trial Examiner is convinced, and finds, that Serna was, in effect, dis-charged by the respondent on March 6 because charges had been filed on hisbehalf by the Union, with respect to his previous discharge on November 27.In summary, the Trial-Examiner concludes and finds that Serna was dis-criminatorily discharged by the respondent on November 27, 1943, because ofhis union membership and activity, and on March 6, 1944, because he had filedcharges against the respondent under the Act; thereby discouraging membershipin the Union and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed by Section 7 of the Act. It is also found thatthe respondent, by the anti-Union remarks of Rodriguez to Serna, as describedabove, has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that the respondent cease and desist therefrom,and take certain affirmative action designed to effectuate the policies of theAct.It has been found that the respondent discharged Apolonio Serna on November27, 1943, and thereafter refused to reinstate him until January 21, 1944, for thereason that he joined or assisted a labor organization and engaged in concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection.It also has been found that the respondent again discharged ApolonioSerna on March 6, 1944, because he filed charges pursuant to the Act. It willtherefore be recommended that the respondent offer Apolonio Serna immediateand full reinstatement to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.Itwill be further recommended that -the respondent make whole ApolonioSerra for any loss of pay he may have suffared by reason of the respondent'sdiscrimination against hiin in the following manlier:(1)by payment toApolonio Serna of a sum of money equal to that which he would normally haveearned as wages from November 27, 1943, the date of his first discharge, toJanuary 21. 1944, the date on which he was reinstated, less his net earnings e0By "net earnings" Is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeHatterof Crossett Lumber CompanyandUnited Brotherhood of Cuepenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union, Local2590, 8 N. L R B 440 Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsshall be considered as earnings. SeeRepublic Steel Corporation v. N. L. R. B,311 U. S. 7. 470GDECISIONS OF NATIONAL LABOR RELATIONS BOARDduring said period; and (2) by payment to A_polonio Serna of a sum of moneyequal to that which he would normally have earned as wages during the periodfrom March 6, 1944, to the date of his offer of reinstatement, less his net earningduring said period.10Upon the basis of the foregoing findings of fact, and upon the entire record inthe care the undersigned makes the following :CONCLUSIONS OF LAW1.Laredo Typographical Union No. 778, affiliated with the International Typo-graphical Union, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of Apo-lonlo Serna, thereby discouraging membership in Laredo Typographical UnionNo. 778, affiliated with the International Typographical Union, the respondent hasengaged in and is engaging in unfair labor practices within the meaniing ofSection 8 (3) of the Act.4.By discharging and otherwise discriminating against Apolonio Serna becausehe filed charges under the Act, the respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8 (4) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, The Laredo Daily Times, Laredo, Texas,its agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Laredo Typographical Union No.'778, affiliatedwith the International Typographical Union or in any other labor organizationby discharging, refusing to reinstate, or otherwise discriminating in regard to.thehire and tenure of employment or any term or condition of employment of itsemployees ;(b)Discharging, refusing to reinstate, or otherwise discriminating against anyof its employees because they have filed charges or given testimony under theNational Labor Relations Act ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the follcwing affirmative action which the undersignedfindswilleffectuate the policies of the Act :10During the last clay of the hearing, an exchange between counsel indicated that theerespondent might reinstate Serna after the close of the bearing.No information-has beenreceived by the Trial Examiner as to what, ifrauy—action in this respect has been taken bythe respondent. THE,LAREDO DAILY TIMES471(a)Offer to Apolonio Serna immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges;-(b)Make whole said Apolonio Serna for any loss of pay he may have suf-fered by reason of the respondent's discrimination against 11;,m by Paymentto him of a sum of money in the manner set forth in the Section entitled "Theremedy" ;(c)Post immediately in conspicuous places throughout the respondent's placeof business at Laredo, Texas and maintain for a period of at least sixty (60)consecutive days from the date of posting notices to its employees stating: (1)that the respondent will not engage in the conduct from which it is recom-mended to cease and desist in paragraph 1 (a), (h) and (c) of these recom-mendations; (2) that the respondent will take the affirmative action set forthin paragraph 2 (a) and (h) of these recommendations; and (3) that the re-spondent's employees are free to become and remani members of Laredo Typo-graphical Union No. 778, affiliated with the International Typographical, Union,and that it will not discriminate against any employee because of membershipin or activity on behalf of that labor organization ;days from the receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent totake the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of tieNational Labor Relations Board, Series 3, effective November 26, 1943, anyparty or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D. C. an original and four copies of a statement in writ-ing setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (-including rulings upon all motions or obj2c-.tions), as her-relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of excep-tions and/or brief, the party or counsel for the Board filing the same shall servea copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.W. P. WEBB,Trial E.xamrner.Dated April 26, 1944.